Citation Nr: 1047597	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to a separate disability rating for service-
connected angina.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

A hearing was held on January 25, 2010, by means of video 
conferencing equipment with the appellant in Detroit, Michigan, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.  After the hearing, the 
appellant submitted additional evidence to the Board, along with 
a written waiver of initial RO review of this evidence.  See 38 
C.F.R. § 20.1304 (2010).

In a letter to the Board dated in February 2010, the Veteran's 
representative requested that the assigned effective date for the 
Veteran's TDIU be changed to November 1, 2006.  The record 
currently before the Board contains no indication that the claim 
has as yet been adjudicated.  Thus, it is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Reasons for Remand:  To obtain Social Security Administration 
records, to afford the Veteran a new VA examination, and to issue 
a Statement of the Case.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

During the April 2008 VA examination, the Veteran reported that 
he was granted disability benefits from Social Security, in part, 
due to his service-connected PTSD.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, where VA has notice that a 
Veteran is receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996), see also Hyatt v. Nicholson, 21 
Vet. App. 390, 394 (2007) (holding that the relevance of 
documents cannot be known with certainty before they are 
obtained).  Under the circumstances presented here, the RO should 
request the Veteran's SSA records.    

The record reveals that the Veteran was last provided a VA 
examination for his service-connected PTSD in April 2008.  In a 
May 2008 statement, the Veteran's representative stated that the 
Veteran's PTSD has worsened since his last VA examination.  As 
such, the Board finds that a more recent VA examination is in 
order for the purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected PTSD.  See 38 
C.F.R. § 3.159 (2010).  See also Palczewksi v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 
505- 06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability...the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.").  

Furthermore, the Veteran has testified that he is treated at the 
Battle Creek VAMC at least once a year.  The most recent VA 
treatment records are dated in 2006.  Therefore, the RO/AMC 
should make efforts to obtain these records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

With respect to the issue of entitlement to a separate disability 
rating for service-connected angina, the Board observes that the 
Veteran claimed that he was entitled to service connection for 
angina to include as secondary to his service-connected coronary 
artery disease.  In a March 2007 rating decision, the RO granted 
service connection for angina and recharaterized the Veteran's 
service-connected disability as coronary artery disease with 
angina.  The RO continued the assigned disability rating of 30 
percent.  In a March 2007 statement, the Veteran's representative 
stated that the Veteran was satisfied with the 30 percent 
disability rating for coronary artery disease, but that he was 
entitled to a separate disability rating of 10 percent for 
angina.  To date, however, the RO has not issued a statement of 
the case (SOC) in response to what can be construed as the 
Veteran's notice of disagreement (NOD).  The filing of an NOD 
places a claim in appellate status.  Therefore, the failure to 
issue an SOC in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits, including 
medical records relied upon concerning the 
claim, and associate them with the claims 
file.  All efforts to obtain these records 
should be fully documented, and SSA should 
provide a negative response if these records 
are not available.

2.  The AMC/RO should obtain updated VA 
treatment records from the Battle Creek VAMC 
from 2006 to the present.  

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected disability.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's disability 
under the rating criteria.  To the extent 
possible, the examiner should separate the 
effects of the service-connected PTSD from 
nonservice-connected disorder(s).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  After the aforementioned development has 
been completed, the AMC/RO should 
readjudicate the claim of entitlement to an 
initial disability rating in excess of 30 
percent for service-connected PTSD.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

5.  The RO should issue a statement of the 
case addressing the issue of entitlement to a 
separate disability rating for service-
connected angina.  The statement of the case 
should include a discussion of all relevant 
evidence considered and citation to all 
pertinent law and regulations.  Thereafter, 
the Veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  The 
RO should advise the Veteran that the claims 
file will not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the statement of 
the case unless he perfects his appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

